R-189


                                  EY   GENERAL




    Hon. William W. Hensley             opl&n    wo. V-106
    Criminal District Attorney
    Bexar County                        lb:   Authority of Conunir-
    San Antonio,5,   Texas                    6101Yr8t Court of
                                              Bex& County to.sup-
                                              erviee and ooatrol
                                              a oo’wiby.
                                                      Jatsnile
                                              betsntidn'km for
                                              boys.
    Dear Mr. Hensley:
                Pour recent request for ad.opSnionor tht9
    Depaktment reads substantiallyaa folllrrr
                 uDoe,ethe Commlssioner8* Court of
          Bexar County have the power to, supervise
          and control the Bsxar County boy6 home,
          a county juvenile detention home for boys?”
                  The eetablishPas&i el’ a a8f8JItiOA home la (L
    county of this State la authorized under the prorirsiona
 ,, of Article
,,.              5138 of the Revised Civil Statutes of Texas,
    the pertinent    part OS whioh is aa follows:
                                                               8;t,;,
   Lj
                  “All counties in this State may err-
           tabliah detention homes and pArenta sohools
           fob dependent and delinquent    juveailas,  ft
          &@l     be lawful for the C~onuaissioners*
           Court to appropriate    from the General hvld
           of the county such sum as may be’neoeesary
           to establish,   equip and maintain such d&en-
          tion homes and parental schools as may be
          necessary to care for the dependent and ds-
           linquept children of the county O e a*
               .. ‘If a rightis conferred or ob2Agatfon~f~~
   on a Commissioners~ - Court)   it has the implied authorfty’;
   to exercise ‘a broad disoretion     to accomplish the pprrgoges
   intended.    It will be seen from the provisions      of ~ArticEe
   5138, supra , th.at the Legislature    intended  to confer  the
   authority   upon counties   of this State to establish,    equip
   and !naintain detention   homes and parental homes to o&m
   for the dependent and delinquent      children of said aounty.
                                                                                 -   L
                           ,




           In an opinion, numbered O-6125, rendered by this            Depart-
           ment on February 26, 1946 s it waa held:
                          7!he Comlsslonerst       Court of Bexar
                   County has the legal.authority       to enter
                   Into a contraot with a group of private,
.,


                   individuals,    or with a charitable    oorpor-
                   ation whereby the faolllties       and Srounds
     ..(




                   of the Bexar County Sohool for Boys can
                   be used by such groups of private indlvid-
                   uals or corporations      to receive and pro-
                   vice far all delinquent and depenr?:ent boys
                   committed to such institution       by the coun-
                   ty and distriot    courts of Bexar County,
                   Texas. :
                          We understand that suoh property
                   which you desire to use was aoquired and
                   used for the purpose and aims as oon-
                   ferred upon all oounties by Article 5138,
                   V.A.C.S., i.c-3,establish,    equip and maln-
                   tain detention homes and parental sohools
                   as may be necessary to care for the delin-
                   quent and dependent children of the county.
                   We know of no reason why suoh property
                   could not, be used by an organization   as
                   you propose in order to carry out and ac-
                   complish the original   purposes Intended,”
                         Article V, section 18 of the Constitution         of
           the State   of Texas reads in part as follows:
                           ” 0 LI a The County commlssloners    80
                   chosen, with the County Judge, as presid-
                   fin off icor) shall compose the County Com-
                   L~j.nsioners’ Court ) vj:;Ich shall exercise
                   suc!i :>owers and jurisdiction     over all ooun-
                   ty business,     as is conferred by this Con-
                   stitution    an? the laws of the :3tate, or as
                   may be hereafter     p~ea0r2W,~~
                         The jurlsdlotlon    of CommlssionersP Courts is
           limited to striotly “county buslnesss”and the Lsgialatws
           has no authority to enlarge their powers or jWi8aiOtiOBe
           The term “county businesse should be given a broad and
           :;w;;     construction   so as not, to defeat   the purpose8    or
                       And it is held that the UonunQsslonersl
                                                             Cons%8
           have lm&ed   authority~ to do what may be neoeaaa    Zm t&a
           exerofse of the duties or powers oonferredupon B  ‘Eam.
Hon. William N. Hensley - Page 3' (V-106)


(11 Ter. Jur. 564, El Paso County v. Llam, 106 9. W.
(2d) 395; and Glehn T. Dallas Count Bole D* Are Ia-
land Levee Distriot, 282 S.,W. 339.7
            It would seem that the Conmissioners'
Court, in aocomplishingthe purposes intended by the
Lsgislature,would be luthori84d to amama control
and management of the detention home as an integral
part of county business.
            A board of County Commissioners'ordlnati-
ily exorcises the corporatepowers of the county. It
is in,an snlargedsenss the repressntativeand guard-
ian of the oouaty, haviag the aa8agam4nt and ooatrol
of its preperty and finauial 1&4mrrtr, and hati-
original aha exclusire jurl8diotioaamr all mat%488
pertalniqg to county affairs. (15. C. J. p. 41S$,l'
            The Supreme Court of the State of kQ88surl
in Stat4 4x ml Buoksr et al 'c.MoElroy et al, 274
S.W. 749 in rendering an opialon on an analbgeus qurr-
tion, stated as follows:
            0    . In the lan@mge of the ,organ-
      ic law, such oourt shall l*w4 jurlsdio010~
      to tranisaotall oounty br)ia888. Othaur
      busla888 may be added to it8 juriadirtl48
      by law, but ao law oan take iron it that
     which the Constitutionerprr88ly giros;
     i.e;, that it shall tramaot all county
     buelness. . e"
            n      It Is olsar that the rostrel
     asd ma&;&t      of ths8. t&a8 oouaty is-
     stltutions-8.1 part and parool of ths
     county businbm,   ud j8rirdllrtim    we?
     this burinorr ha,8boon 1-d       illtk4 84un-
     ty oourt by the Oon8tStatlrr~and ~8 mm4
     statnto aould di818d~o tkls JurbUstim.
     The 8tatuto8 wkicb w&derstQk to led&8 081-
     trol sf th884irrtituti888 with Wh8 par814
     board of the ooutt~r are ViOlatim   bf Wo*
     tion 36 or Arti   6 of our OmrMtu*lm,
     and are thanfbro void.,e eN
            Inasmah as the Coa8titati88alprwii&b#m 8i
ths two statbe relating to county buslass a84 riri&ar,
it is belisvbd that in the State of Taxas the Cmrsion-
ore' Court ie the constitutionalfolua for all county
business mlating to juvenile detention home8, and there-
f&m it is the opinion of,this Department that~the Cm-
ai88ionor6'Coiirtof,~xa.rCounty is authorlzed.tooon-
trol.and supervise the~Bexar County Boys' Hum,


            The connis8uiner8~ ,court‘OfBenu,
      County his the authority,to.controland
      superViseoh jnvwnile home for boJIaertab-
      liehad by 8aid county. (Art. 5138, lLC.8.;
      1LTex. Juro.564; ~'lsL,F=aso
                                Cowaty v. ma@,
      106 S.~Wi (26) 295; alenmv. Dallae COunty
     Beis ~Dv~,&o'Island Is+88 Die;, 282 S; W.
     ~339,;A@.' V,:Seotloxi1S;~Oonstit~tfon,
     ,Stat8bf Tbmb; and Stat9 ei rrl B~olnr
     et al T. Yol!lroy.et al, 274 9. W. 749)*
                                   Yours mry truly     ',:
                              ~&CTORNEYGRNRRAL OF TirxlS~


                              BY
                                   Bum@1 Waldrep,d,@
BW:jmo:wb                          Assistant